Citation Nr: 1402522	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  09-35 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel




INTRODUCTION

The Veteran had active duty service from December 1954 to November 1956.  The Veteran died in October 2007.  

The appellant ,his niece, has filed claims for burial benefits and for accrued benefits; she is essentially seeking reimbursement for funeral and burial expenses paid..

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision in which the RO  denied service connection for the cause of the Veteran's death.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran.  A review of the Virtual VA file reveals a December 2013 Informal Hearing Presentation (IHP) submitted by the appellant's representative.

For reasons expressed below, the claim on appeal is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action, on her part, is required.


REMAND

With respect to the issue on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the appellant's claim so that it is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

Initially, the Board notes that the Veteran's Certificate of Death shows that his immediate cause of death was emphysema.  Service connection had been established for bronchiectasis with chronic bronchitis at the time of his death.  The appellant asserts that the Veteran's death was caused by his chronic bronchitis, which was a recurring sickness that plagued him during his lifetime.

A VA opinion as to the cause of the Veteran's death was obtained in October 2008.  The VA physician determined that the Veteran's emphysema was not caused by, or due to, his bronchiectasis with chronic bronchitis reasoning that a review of the current literature substantiates findings that emphysema is not caused by bronchiectasis and that "[t]here is no mention in the [Veteran's] medical records of his smoking history."  However, there are references to the Veteran's smoking history in the available treatment records, as a June 2005 private treatment note indicates that he smoked at least a pack of cigarettes per day for the past 40+ years.  Therefore, the opinion obtained based upon an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  In addition, the examiner did not have the opportunity to review the medical articles subsequently submitted by the appellant in January 2009.  Under these circumstances, the Board finds that a new VA medical opinion is appropriate in order to determine whether the Veteran's cause of death was related to service.  See 38 U.S.C.A. § 5103A(a)(1); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008). 

Additionally, in her August 2009 substantive appeal, the appellant indicated that the Veteran had received treatment for his bronchitis at the "Saginaw VA" prior to his death.  The appellant also generally asserted that the Veteran's treatment providers had related the severity of his emphysema to his service-connected bronchiectasis with chronic bronchitis.  Records from the Saginaw VA Medical Center (VAMC) are not contained in the claims file and the RO should attempt to obtain all such identified records on remand.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Saginaw VAMC as identified by the appellant in her August 2009 substantive appeal.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

2.  After completion of the above and the receipt of any additional records, the claims file should be sent to an appropriate VA examiner for a medical opinion.  The claims file, to include a copy of this remand, and paper copies of all relevant Virtual VA records must be made available to, and be reviewed by, the examiner. 

Following a review of all the relevant evidence and considering accepted medical principles, the reviewing physician is requested to answer the following questions:
  
(a) Is it at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's service-connected bronchiectasis with chronic bronchitis was the principal cause of death?  

In other words, was this service-connected disability, either singly or jointly with some other condition, the immediate or underlying  cause of death or was etiologically related thereto? 

2) Is it at least as likely as not (i.e., a probability of 50 percent or more) that any of the Veteran's service-connected disability was a contributory cause of his death? 

In other words, did the service-connected disability (a) contribute substantially or materially to death, (b) combine to cause death, (c) aided or lent assistance to the production of death?  Note: a causal connection must be shown; it is not sufficient to show that the disability casually shared in producing death. 

In answering (1) and (2), the examiner must consider and address the appellant's contentions that the Veteran's bronchiectasis with chronic bronchitis caused his emphysema as well as the internet article she submitted stating that emphysema was commonly associated with bronchitis and chronic bronchitis.

The examiner should provide a detailed rationale for all opinions expressed. 

3.  If any benefit sought on appeal remains denied, furnish to the appellant an appropriate supplemental statement of the case includes clear reasons and bases for all determinations, reflects review of all pertinent evidence of record and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


